DETAILED ACTION
	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/20 has been considered by the examiner.

Drawings
The drawings are objected to because in Figure 1 next to the box labeled 108 there is a “t”. It is unclear the purpose of this label.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "108" of Figure 1 has both been used to designate ‘repair select’ in paragraph [0022] and ‘select bits’ in paragraph [0023].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Specification
The disclosure is objected to because of the following informalities: In paragraphs [0005], [0006] the term “bit” and “bits” appear to be used interchangeably. In paragraph [0047], “bits” appears to be optionally “bit”.  When discussing “select bits” with respect to the figures 1-6 and as indicated in the figures, the specification with descriptions of elements such as figure 1 element 108, figure 2 element 204, figure 3 element 308, figure 4 element 404, figure 5 element 508, figure 6, element 608, the term used is “select bits”. It seems that the plural form of the term should be used since the figures showing the select bits all show more than one bit.
Additionally, reference character "108" of figure 1 has both been used to designate ‘repair select’ in paragraph [0022] and ‘select bits’ in paragraph [0023]
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the select bits" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the select bits" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
	In the above claims 1 and 9 the claims recite ‘a select bit’ and it is unclear that ‘the select bits’ could be the same as ‘a select bit’.
	Independent claims 1, 9 and 13 recite ‘receiving (receives) a select bit’ which is inconsistent with the drawings and possibly the specification which uses both terms in the summary (which quotes the claims) but in the description the term ‘select bits’ describing the drawings is used. 
	Appropriate clarification is required in the claims and in the specification in order for the examiner to perform a proper search and comparison with the prior arts.
	Dependent claims 2-8, 10-12, and 14-20 depend either directly or indirectly on the rejected independent claims and therefore inherit the 35 U.S.C. 112 issues of the parent claims. As such these claims may not be further considered with respect to the prior arts.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jang et al. US 2021/0313001 teach a testing method of a memory device including: bank DON'T CARE information; performing a test operation and performing a repair operation on a bank failed in the test operation and passing a non-repairable bank in the repair operation using the bank DON'T CARE information.

Raghuraman et al. US 2017/0278583 teaches a device having repairable memories, a fuse programmable read-only memory (FPROM) that contains multiple redundant memories, and a fuse box memory repair (FMR) apparatus that is in communication with the FPROM and the multiple repairable memories. The FMR can determine locations of memory failures in the repairable memory, and determine a fuse register pattern using fuse input control vectors indicative of the determined locations. 

Varadarajan et al. US 2017/0184662 teach built-in self-repair (BISR) circuitry for enabling redundancy repair for embedded memories in each processor core with embedded BIST circuitry. The BISR circuitry receives and decodes BIST data from the embedded memories into fail signature data. The fail signature data is reformatted into a unified repair format that can be used to encode fuse patterns for a repair entity for each of the embedded memories. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111